Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed on 11/09/2020. Claims 1, 3-9, 11-14, 16-22, 24-26 and 28-34 are pending in the application and have been examined. Claim 31 amended. Claims 33-34 are added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 has been considered by the examiner.

Examiner Note:
Examiner contacted the Applicant to propose some amendment to put the application in condition for allowance in order to advance prosecution (see Interview summary for more details).

Response to Amendments
Applicant’s amendment on 35 U.S.C. 112:
Prior rejection for claim 31 has been withdrawn because claims have been amended.

Response to Arguments
Applicant’s argument on 35 U.S.C. 103:
Applicant’s arguments filed 11/09/2020 have been fully considered.

Applicant Argument #1:
The applicant argues that Schiff does not explicitly teach "configuration  information from the premises  network devices  are associated with unique user accounts which are also associated with Internet access services " as recited in claim 1 (page 12) 
Examiner Response to Argument #1:
the examiner respectfully disagrees, Schiff teaches that one or more gateway devices are associated with a particular user account at Para. [0030] and Fig. 3]: the gateway and other devices is sub-folder of a user account, so the user account is associated with the gateway. Schiff also teaches that the user account is associated with the cloud access services at Para. [0030] and Fig(s). 3: the location (which includes internet router 121 as stated on Fig. 1) is sub-folder of a user account, the Internet router 121 of a particular location (for example, location 1) connects gateway 120 to cloud services 110 by link 161 in order to receive internet service from the cloud service 110. 
So, Schiff teaches that “the configuration information from the premises networking devices is associated with unique user accounts, which are also associated with internet access services,” as recited in independent claims.
Applicant relied on his argument is the gateway devices and the accounts associated with the gateway devices are not show or suggested to be associated with the INTERNET routers or INTERNET  access services in general.
The examiner respectfully disagrees, Schiff teaches at Para. [0030] that Locations represent the physical sites that fall under an account, which a particular user account may associated to a plurality of locations. Schiff also teaches at Para. 0019 and Fig. 1 that Internet router 121 of a particular location (for example, location 1) connects gateway 120 to cloud services 110 by link 161 in order to receive internet service from the cloud service 110. So, Schiff teaches that a particular user account associated with gateway devices to be associated with the cloud access service.
So, Schiff teaches that “the configuration information from the premises networking devices is associated with unique user accounts, which are also associated with internet access services,” as recited in independent claims.

Applicant Argument #2:
Applicant argues that Poder does not teach that " the configuration information includes images of the premises networking devices firmware and /or software as recited in claim 5 (page 13) 
Examiner Response to Argument #2:
The examiner respectfully disagrees, the claim recites : “wherein the configuration information includes images of the premises networking devices' firmware and/or software". The examiner interprets the limitation as follows: the configuration information includes images of the premises networking devices' firmware or the configuration information includes software.
Poder teaches configuration information includes software as stated at Para. [0034]. 
Poder teaches at para. [0034] that: The personal monitoring service may transmit software updates to the personal monitoring device 117. This means that the stored configuration information of device 117 includes the software information because based on this stored information, the personal monitoring service may determine one or more particular software updates that should be send to the device 117.

Applicant Argument #3:
New claim 33 has been added to require a set of features similar to those listed in previously presented claim 32. In the new claim, however, the features are all required and not presented in the alternative. New claim 34 defines the invention in additional detail in order to emphasize the relationship between the network management system and the internet access services, on the one hand, and local area network management on 
Examiner Response to Argument #3:
Applicant’s arguments have been fully considered and are persuasive. However, upon further consideration:
(i) New claim 33 is rejected by a new ground of rejection to be made in view of Righi et al. Patent No. US 7,363,480 B1, Seigel et al. Publication No. US 2017/0083643 A1 and Baum Publication No. US 2016/0234678 A1.
(ii) New claim 34 is allowed.

Allowable Subject Matter
	Claim 34 is allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1, 5-7, 12-14, 18-20, 25-26 and 29-32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Poder et al. Publication No. US 2016/0234232 A1 (hereinafter “Poder”), in view of Ansari et al. Publication No. US 2015/0074259 A1 (hereinafter “Ansari”) and Schiff et al. Publication No. 2016/0112249 A1 (hereinafter “Schiff”).

Regarding claim 1,

Poder discloses a network management system for an access network, the system comprising:

premises networking devices installed at different subscriber premises (Para 0013 and Fig. 1 - access node device 140a is installed at subscriber premise 102a and access node device 140b is installed at subscriber premise 102b) each of the premises networking devices supporting network connections for host computing devices and maintaining local area networks for the subscriber premises (Para 0014 and Fig. 1 - access node device 140a or 140b may allow various user devices (e.g., wireless laptops and netbooks, mobile phones, mobile televisions, personal digital assistants (PDA), etc.) to communicate with the network 100 and external networks 109 for access to various content, including content found over the Internet… the access node devices 140a or 140b may transmit one network identifier which is configurable by a subscriber or user and another network identifier which is only configurable by the service provider)

an application server (Para 0021 - the local office 103 may include push server 105, content server 106, application server 107, and node location server 108 that may be combined) for receiving and storing network conditions information and configuration information from the premises networking devices (Para 0020 - the local office 103, which includes the application server 107, may request, collect, store, and analyze various data from the access node devices 140a and 140b including system information, and/or wireless (e.g., Wi-Fi) received signal strength indicator (RSSI) levels, SSID, communication channel information, and device identifier information of access points operating in the area)

Poder does not explicitly disclose:

the local area networks including Dynamic Host Configuration Protocol (DHCP) services and domain name system (DNS) services.

wherein the network conditions information and configuration information from the premises networking devices are associated with unique user accounts, which are also associated with internet access services, and the application server sends the configuration information from a user account to the premises networking devices in response to detecting new premises networking devices for the user account of the subscriber premises.

Ansari teaches 

the subscriber premises including Dynamic Host Configuration Protocol (DHCP) services and domain name system (DNS) services (Para 0054 - the types of services capable of being managed by the gateway appliance includes Dynamic Host Configuration Protocol (DHCP), a Domain Name Server (DNS)...)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poder to include the teachings of Ansari. The motivation for doing so is to provide and manage application services associated with use and support of local network devices associated with a premises. 
Schiff teaches

wherein the network conditions information and configuration information from the premises networking devices are associated with unique user accounts (Para 0031 - FIG. 4 describes an example user interface in which Gateway list 400 displays all gateways 120 associated with an unique account of the user, wherein including the configuration information and conditions information of the gateways such as the number of device 130(s) associated with each gateway, ID of each gateway, location 140 each gateway and state of each gateway as “Good”, “New”, “Failure”, etc.), which are also associated with internet access services (Para 0015 and Fig. 1 – the gateway 120 associated with an unique account of the user inside location 140 receives services from the cloud service via internet router 121) and the application server sends the configuration information from a user account to the premises networking devices in response to detecting new premises networking devices for the user account of the subscriber premises (Para 0012 – all settings are stored in a centralized location in the cloud; Para 0027 - All setting information may have been previously received and stored in the cloud 110 from a user; and Para 0033 and Fig. 5 - if a gateway 1233 were to fail, the user/account owner only need to replace the gateway UDID with a new gateway UDID and all associated configuration information of the old gateway 1233 is automatically sent to the new 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poder to include the teachings of Schiff. The motivation for doing so is to rapidly configured replacement gateways and other devices when needed (Schiff, Abstract).

Regarding claim 5, the system of claim 1 above,

Poder teaches:

wherein the configuration information includes images of the premises networking devices' firmware and/or software (Para 0020 - the local office 103, which includes the application server 107, may request, collect, store, and analyze various data from the access node devices 140a and 140b including system information and device identifier information of access points operating in the area)


Regarding claim 6, the system of claim 1 above,

Poder teaches:

wherein the network conditions information includes usage data for devices connected to networks maintained by the premises networking devices (Para 0035 - the access node device 140a may monitor and report communication exchanges for any of the devices in communication with the premises network 180a to the local office 103)


Regarding claim 7, the system of claim 1 above,

Poder teaches:

wherein the network conditions information includes connection information for devices connected to networks maintained by the premises networking devices (Para 0028 - the access node device 140a may communicate with one or more devices at that premises 102a.  The access node device 140a may provide to these connected devices at premises 102a a connection to the local office 103. The access node device 140a may detect and monitor communications for connections from any of the devices in the premises network 180a and reports the connection information to the local office 103)


Regarding claim 12, the system of claim 1 above,

Poder teaches:

wherein premises networking devices with outdated firmware and/or software receive updated firmware and/or software from the application server (Para 0034 - the personal monitoring service may be associated with an external network, such as network 109 or network 210.  The personal monitoring service may transmit software updates, firmware, operating instructions, or other information to the personal monitoring device 117 via the local office 103)


Regarding claim 13, the system of claim 1 above,

Poder does not explicitly disclose 

wherein premises networking devices with outdated configuration settings receive configuration information from the application server.

Ansari teaches 

wherein premises networking devices with outdated configuration settings receive configuration information from the application server (Para 0114 - the multi-services gateway appliance 10 checks the received subscription information such as version information against the current versions on the multi-services gateway appliance 10. If the multi-services gateway appliance determines that the versions are different, it may start initiating download from the configuration data through web services interface 90)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Poder with the teachings of Ansari in order to provide and manage application services associated with use and support of a plurality of digital end point devices associated with the premises.

Regarding claim 29, the system of claim 1 above,

Poder teaches:

wherein the application server and/or the premises networking devices evaluate performance of the local area networks based on the network conditions information (Para 0048 and Fig. 3 – At step 310, the local office 103 evaluate communication performance of devices in-home network 180a based on the conditions information that is received at step 308)


Regarding claim 30, the system of claim 29 above,

Poder teaches:

wherein the network conditions information is current and historical information about conditions of the local area networks maintained by the premises networking devices (Para 0047 - the access node device 140a may continue to monitor any communications between the one or more devices that are in communication with the access node device 140a and/or devices that have communicated via the access node device 140a in order to obtain communication conditions information of the in-home network 180a), including rate of transmission of data across the local area networks between the premises networking devices and each of the host computing devices, rate of transmission of data between the local area networks and a wide area network, error rate, received signal strength of wireless signals sent between the host computing devices and the premises networking devices, amount of data transmitted across the network to and from the host computing devices, bandwidth of the local area networks, whether the host computing devices are connected to the internet, whether the host computing devices are connected to the premises networking devices, electromagnetic radiation emissions within spectral bands in which wireless interfaces of the premises networking devices operate, and/or whether network congestion or interference is present on the local area networks (Para 0035 – the access node device 140a may detect and report to the local office 103 identifying information of any of the devices, type of communication protocol used, the size of the packets used in the communication exchange, the frequency of communications, a time associated with each communication, etc.)


Regarding claim 31, the system of claim 1 above,

Poder teaches:

wherein the network conditions information and the configuration information are displayed for users via graphical user interfaces of the premises networking devices, via configuration applications running on the host computing devices and/or on graphical user interfaces of web browsers (Para 0088 - via the web portal, the user view various information related to the 


Regarding claim 32, the system of claim 1 above,

Poder teaches:

wherein the configuration information for each of the premises networking devices includes an image of the premises networking device's firmware, software, and installed apps, service set identifiers and passwords for any wireless networks managed by the premises networking device, user settings, and/or parental controls (Para 0087 - The web portal may also allow a user to customize settings for the security system 419 and the various security components of premises 400. For example, a user may customize a schedule to indicate if and how the security system 419 should operate (e.g., indicate certain times during which the security system 419 is to automatically arm/and or disarm itself))


Regarding claim 14,

Poder discloses a method for managing an access network, the method comprising:

premises networking devices sending network conditions information and configuration information to an application server (Para 0020 - the local office 103, which includes the application server 107, may request, collect, store, and analyze various data from the access node devices 140a and 140b including system information, and/or wireless (e.g., Wi-Fi) received signal strength indicator (RSSI) levels, SSID, communication channel information, and device identifier information of access points operating in the area) each of the premises networking devices supporting network connections for host computing devices and maintaining local area networks for the subscriber premises (Para 0014 and Fig. 1 - access node device 140a or 140b may allow various user devices (e.g., wireless laptops and netbooks, mobile phones, mobile televisions, personal digital assistants (PDA), etc.) to communicate with the network 100 and external networks 109 for access to various content, including content found over the Internet… the access node devices 140a or 140b may transmit one network identifier which is configurable by a subscriber or user and another network identifier which is only configurable by the service provider)

the application server storing the network conditions information and configuration information (Para 0020 - the local office 103, which includes the application server 107, may collect, store, and analyze various data from the access node devices 140a and 140b) 

the application server sending the configuration information from a user account to the premises networking devices (Para 0033 - a subscribed user may use the mobile device 116 to send a message to the smart device 117 instructing the smart device 117 to change the temperature level at the premises 102a from 73 degrees to 75 degrees. The message is sent to the local office 103 first, and then the local office 103 may forwards the message to the device 117 via the access node devices 140a in order to perform changed configuration control the temperature level)

Poder does not explicitly disclose:

the local area networks including Dynamic Host Configuration Protocol (DHCP) services and domain name system (DNS) services.

wherein the network conditions information and configuration information from the premises networking devices are associated with unique user accounts, which are also associated with internet access services.

the application server sending the configuration information from a user account to the premises networking devices in response to detecting new premises networking devices for the user accounts of the subscriber premises.

Ansari teaches

the subscriber premises including Dynamic Host Configuration Protocol (DHCP) services and domain name system (DNS) services (Para 0054 - the types of services capable of being managed by the gateway appliance includes Dynamic Host Configuration Protocol (DHCP), a Domain Name Server (DNS)...)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poder to include the teachings of Ansari. The motivation for doing so is to provide and manage application services associated with use and support of local network devices associated with a premises. 
Schiff teaches 

wherein the network conditions information and configuration information from the premises networking devices are associated with unique user accounts (Para 0031 - FIG. 4 describes an example user interface in which Gateway list 400 displays all gateways 120 associated with an unique account of the user, wherein including the configuration information and conditions information of the gateways such as the number of device 130(s) associated with each gateway, ID of each gateway, location 140 each gateway and state of each gateway as “Good”, “New”, “Failure”, etc.), which are also associated with internet access services (Para 0015 and Fig. 1 – the gateway 120 associated with an unique account of the user inside location 140 receives services from the cloud service via internet router 121)

the application server sends the configuration information from a user account to the premises networking devices in response to detecting new premises networking devices for the user account of the subscriber premises (Para 0012 – all settings are stored in a centralized location in the cloud; Para 0027 - All setting information may have been previously received and stored in the cloud 110 from a user; and Para 0033 and Fig. 5 - if a gateway 1233 were to fail, the user/account owner only need to replace the gateway UDID with a new gateway UDID and all associated configuration information of the old gateway 1233 is automatically sent to the new gateway 1234 by the cloud services 110. So, the new gateway 1234 may receive and use the information in order to configure itself for use in the system)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poder to include the teachings of Schiff. The motivation for doing so is to rapidly configured replacement gateways and other devices when needed (Schiff, Abstract).

Regarding claims 18-20:

Claims 18-20 are analyzed and interpreted as a method of claims 5-7.


Regarding claim 25:

Claim 25 is analyzed and interpreted as a method of claim 12.


Regarding claim 26:




Claims 3-4 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Poder in view of Ansari and Schiff, and further in view of Chow et al. Publication No. US 2013/0230325 A1 (hereinafter “Chow”).

Regarding claim 3, the system of claim 1 above, 

Poder does not explicitly disclose:

wherein the internet access services are provided via mm-wave transceivers.

Chow teaches

wherein the internet access services are provided via mm-wave transceivers (Para 0052 and Fig. 3 - subscriber hardware 34 may be connected to other machines in the Internet; and FIG. 3 illustrates a subscriber hardware 34 that may include an mm-wave wireless transceiver for communication to remote central office via Optical network unit ONU 18)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Poder, Ansari and Baugher with the teachings of Chow in order to provide high bandwidth connections to subscriber facilities for communication with the subscriber facilities wirelessly at an extremely high frequency.

Regarding claim 4, the system of claim 3 above,

Poder does not explicitly disclose

wherein the configuration information includes images of the mm-wave transceivers' firmware and/or software.

Chow teaches

wherein the configuration information includes images of the mm-wave transceivers' firmware and/or software (Para 0052 and Fig. 4 - FIG. 4 offers a subscriber hardware 34 that is configured with a 60 GHz wireless transceiver)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Poder with the teachings of Chow in order to determine configuration information of a particular subscriber hardware’s transceiver for communication between a home network and a remote network.

Regarding claims 16-17:

Claims 16-17 are analyzed and interpreted as a method of claims 3-4.


Claims 8-9, 11, 21-22, 24 and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Poder in view of Ansari and Schiff, and further in view of Bhimavarapu et al. Publication No. US 2017/0099198 A1 (hereinafter “Bhimavarapu”).

Regarding claim 8, the system of claim 1 above,

Poder does not explicitly disclose

wherein the network conditions information includes information from spectrum analyzer measurements.

Bhimavarapu teaches

wherein the network conditions information includes information from spectrum analyzer measurements (Para 0045 and Fig. 2 - each communication module 34 also includes an RF spectrum analyzer 36. The RF spectrum analyzers 36 collects RF spectrum data and wireless packet traffic in those local regions of facility 26).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Poder with the teachings of Bhimavarapu in order to use a Spectrum Analyzer to collect condition data 

Regarding claim 9, the system of claim 8 above,

Poder does not explicitly disclose

wherein the premises networking devices include signal classifiers for identifying certain predetermined network conditions, and wherein information concerning those predetermined network conditions is sent to the application server.

Bhimavarapu teaches 

wherein the premises networking devices include signal classifiers for identifying certain predetermined network conditions, and wherein information concerning those predetermined network conditions is sent to the application server (Para 0095 - host control board 200 analyzes the signal strength readings to determine if there are certain times of the day that congestion is to be expected, or not to be expected, on various of the Bluetooth channels)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Poder with the teachings of Bhimavarapu in order to use analyzed signals for determining congestion condition of one or more channels in the network.

Regarding claim 11, the system of claim 1 above, 

Poder does not explicitly disclose

wherein premises networking devices with factory default configuration settings receive configuration information from the application server.

Bhimavarapu teaches

wherein premises networking devices with factory default configuration settings receive configuration information from the application server (Para 0058 - spectrum analyzer 36 is programmed with default configuration setting to periodically and automatically gather and store RF spectrum data. This default setting can be overwritten via remote user interface 32)



Regarding claim 28, the system of claim 8 above,

Poder does not explicitly disclose

wherein the configuration information includes information about channels to be used by wireless networks maintained by the premises networking devices based on the spectrum analyzer measurements.

Bhimavarapu teaches

wherein the configuration information includes information about channels to be used by wireless networks maintained by the premises networking devices based on the spectrum analyzer measurements (Para 0066 - monitoring system 20 is also adapted to provide individualized RF spectrum data regarding each of the person support apparatuses 22. For example, RF spectrum data for an individual person support apparatus 22 includes configuration data such as the name of the person support apparatus 22, the location of the person support apparatus 22 within the facility 26, the media access control (MAC) address of the person support apparatus 22 and network conditions information of the channel as the signal strength of the signals from the access point 28 with which the person support apparatus 22 is in communication, the signal-to-noise ratio of those signals, and a qualitative description of the connectivity of person support apparatus 22 (e.g. poor, fair, good, excellent))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Poder and Ansari with the teachings of Bhimavarapu in order to use a remote interface to change default setting of one or more device in a local network.

Regarding claims 21-22:

Claims 21-22 are analyzed and interpreted as a method of claims 8-9.


Regarding claim 24:

Claim 24 is analyzed and interpreted as a method of claim 11.



Claim 33 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Poder in view of Ansari and Schiff, and further in view of Righi et al. Patent No. US 7,363,480 B1 (hereinafter “Righi”), Seigel et al. Publication No. US 2017/0083643 A1 (hereinafter “Seigel”) and Baum Publication No. US 2016/0234678 A1 (hereinafter “Baum”).

Regarding claim 33, the system of claim 1 above,

Poder teaches

wherein the configuration information for each of the premises networking devices includes software (Para 0034 - The personal monitoring service may transmit software updates… to the personal monitoring device 117) and user settings (Para 0087 - The web portal may also allow a user to customize settings for the security system 419 and the various security components of premises 400)

Poder does not explicitly disclose

wherein the configuration information for each of the premises networking devices includes an image of the premises networking device's firmware, installed apps, service set identifiers and passwords for any wireless networks managed by the premises networking device.

Righi teaches

wherein the configuration information for each of the premises networking devices includes an image of the premises networking device's firmware (Col 5 lines 57-61 - the client computers may indicate to the server computers whether they are utilizing a BIOS firmware image or an EFI firmware image. Based upon this data, the server computer 4 may determine the appropriate update utility to transmit to the client computer)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Poder with the 

Seigel teaches

wherein the configuration information for each of the premises networking devices includes installed apps (Para 0014 - The configuration information may include topology information, hardware configuration information, software configuration information, and other network-related information. For example, the software configuration information may include information related to software installed in individual network elements in the network)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Poder with the teachings of Seigel in order to create a cloud-based replica system using configuration information gathered by agents deployed in the computing system.

Baum teaches

wherein the configuration information for each of the premises networking devices includes service set identifiers and passwords for any wireless networks managed by the premises networking device (Para 0019 - The network information includes a unique network identifier such as a service set identifier (SSID) that specifies a name for the wireless network 20. Additionally, for a secure wireless network, the network information programmed in the configuration manager 18 can include security credential for the wireless network 20. The security credentials can include a password that has been defined for the network according to an established security protocol)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Poder with the teachings of Baum in order to configuring a wireless device to operate in a wireless network.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445